Case: 13-10066      Document: 00512563329         Page: 1    Date Filed: 03/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                      No. 13-10066                            FILED
                                                                         March 17, 2014
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA                                                      Clerk

                                                 Plaintiff-Appellee
v.

JESUS VENTURA

                                                 Defendant-Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:12-CR-135




Before BENAVIDES, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.